Citation Nr: 0109218	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  92-02 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania




THE ISSUES

1.  Entitlement to service connection for a left ear 
disorder, claimed as secondary to the service-connected left 
knee disability.  

2.  Entitlement to an increased rating for the service-
connected arthritis of the left knee, currently evaluated as 
20 percent disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from April to June 1960.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1991 rating decision.  

In March 1993, the veteran testified at a hearing in 
Washington, D.C. before the undersigned Member of the Board.  

In May 1993, the Board promulgated a decision that denied the 
claim for increase.  The veteran appealed from that 
determination.  

This matter is again before the Board as a result of an Order 
of the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter the "Court") issued on August 
11, 1994, that granted a Joint Motion, vacating the May 1993 
Board decision pertaining to the claim for increase and 
remanding that matter for additional development of the 
record.

The Board then remanded the case to the RO in November 1994 
for further development.  

The veteran also has entered an appeal from a November 1996 
rating decision that denied his claim of service connection 
for an ear condition, claimed as traumatic neuritis as 
secondary to the service-connected left knee disability.

The veteran most recently has testified at a hearing before a 
Hearing Officer at the RO in March 2000.  

At the outset, the Board points out that on November 9, 2000, 
the President signed H.R. 4864, the "Veterans Claims 
Assistance Act of 2000."  The purpose of this bill is to 
reverse the decision of the U.S. Court of Appeals for 
Veterans Claims in Morton v. West, which held that the 
Secretary had no authority to provide assistance to a 
claimant whose claim was not "well grounded."  

The bill also establishes a number of procedural requirements 
for VA in dealing with claims for benefits.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  



FINDING OF FACT


The veteran's service-connected left knee disability is 
manifested by x-ray findings of degenerative joint disease 
with complaints of pain and giving out and a resulting 
functional loss due to pain that more nearly approximates a 
level of restriction of extension to 15 degrees; neither a 
compensable functional limitation of flexion nor related 
severe recurrent subluxation or lateral instability is 
demonstrated.  





CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
20 percent for the service-connected left knee disability 
manifested by recurrent subluxation or lateral instability 
have not been met. 38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71a including Diagnostic Code 5257 (2000).  

2.  The criteria for the assignment of a separate 20 percent 
rating for the service-connected left knee disability 
manifested by arthritis with a demonstrated functional loss 
of extension due to pain have been met. 38 U.S.C.A. §§ 1155, 
5107, 7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a including Diagnostic Codes 
5003, 5010, 5256, 5260, 5261 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION


a.  Factual Background

The veteran's claim for an increased rating was received in 
May 1990.  In a March 1991 rating action, the RO denied an 
increased rating for the service-connected left knee 
residuals, left knee sprain with degenerative arthritis, 
rated at 20 percent, under Diagnostic Codes 5003-5257.  

On VA examination in September 1991, the veteran reported 
pain and stiffness in his left knee with occasional swelling 
and locking.  The veteran wore a brace and indicated that he 
was told that he would eventually need a total knee 
replacement.  On examination, the veteran walked with a limp 
and was unable to heel and toe walk.  The range of motion of 
the left knee was from 0 to 95 degrees.  McMurray's sign was 
negative and there was no evidence of lateral instability or 
subluxation.  There was some tenderness noted over the 
femoral and tibial joint lines, without evidence of heat, 
redness or deformity of the left knee.  X-ray studies 
revealed moderate degenerative changes in the left knee.  

At the March 1993 hearing, the veteran testified at a hearing 
that his knee condition had worsened.  He indicated that he 
had pain and stiffness of the left knee.  It was noted that 
he wore braces on his knees and that he used a cane.  He 
testified that the knee locked at times.  

A September 1994 report of a magnetic resonance imaging 
spectroscopy (MRI) of the left knee noted findings of 
relatively advanced retropatellar chondromalacia and 
degenerative changes.  

On VA examination in February 1995, the range of motion of 
the left knee was noted to be between 90 degrees of flexion 
and approximately 5-10 degrees minus full extension.  There 
was no ligamentous instability, and the medial joint line was 
nontender.  It was indicated that there was an impressive 
amount of crepitus over the patellofemoral joint.  The 
assessment included that of advanced degenerative joint 
disease of the left knee.  

On private examination of the left knee in September 1996, 
the veteran reported pain primarily over the medial aspect of 
the left knee joint and, at times, over the lateral 
compartment and also in the patellofemoral compartment.  He 
reported that he had fallen and had difficulty walking up 
stairs.  An examination of the left knee revealed no 
significant knee effusion.  There was tenderness over the 
medial and lateral joint lines.  The knee was stable to varus 
and valgus anterior and posterior stresses.  It was noted 
that x-rays studies showed findings of marked patellofemoral 
osteoarthritis with multiple loose bodies lying within the 
joint.  

A December 1996 VA outpatient record noted that the veteran 
reported that his biggest problem with his left knee was that 
he had had several falls because of the knee giving out.  The 
assessment noted osteoarthritis of the knee, symptomatic with 
pain and instability.  

On VA examination in March 1997, the range of motion testing 
revealed that the veteran had flexion to 120 degrees and 
extension to 0 degrees.  No varus or valgus instability was 
noted.  The examiner noted that the veteran was suffering 
from severe patellofemoral arthritis and was relatively 
incapacitated because of pain in the knee.  It was indicated 
that he did not have any incoordination, but he appeared to 
have weakened movement and fatigability secondary to pain.  
It was also indicated that pain and immobility of the left 
knee would occur during a flare-up.  

On VA examination in August 1998, the veteran reported having 
constant soreness in the left knee.  He indicated that he 
could not walk more than three blocks without significant 
pain.  He reported that his knee gave out on and off due to 
pain.  The examiner indicated that there was some stiffness 
on active range of motion, with painless active range of 
motion of -10 degrees of full extension and flexion to 95 
degrees.  It was noted that there was no apparent 
mediolateral instability, but testing was difficult because 
of significant pain.  It was indicated that there was 
weakness on ambulation above 20-30 feet of walking and 
incoordination due to a deviate gait.  

X-ray studies of the left knee showed extensive hypertrophic 
spurring, narrowing of the medial compartment of the 
femorotibial joint space and marked narrowing of the 
femoropatellar joint.  The impression included that of severe 
traumatic degenerative joint disease of the left knee.  

On VA examination in May 1999, the examiner indicated that 
the left knee had only 15 to 85 degrees of motion.  It was 
indicated that there was increased temperature over the left 
knee.  There was tenderness to palpation over the lateral 
aspect of the patella.  It was noted that there was 
documentation of chondromalacia with degenerative joint 
change.  The impression included that of residuals secondary 
to traumatic injury with severe traumatic degenerative joint 
disease to the left knee and severe traumatic degenerative 
joint disease of the left knee.  

The most recent VA examination was conducted in October 1999.  
The veteran reported pain of the knees with flare-ups about 4 
to 5 times a week that caused difficulty bending the joints, 
walking and getting in and out of a chair.  He indicated that 
he was experiencing a flare-up at the time of the 
examination.  He indicated that he used braces on both legs, 
but did not have them at the time of the examination as he 
was waiting for replacements.  The range of motion of the 
left knee was noted to be from 10-105 degrees.  It was noted 
that there was no evidence of instability or laxity.  There 
was no laxity with varus or valgus stressing.  It was 
indicated that x-ray studies showed left knee narrowing of 
the medial compartment of the knee joint and marginal 
narrowing of the left patellofemoral joint with associated 
osteophyte formation.  

The assessment included that of degenerative osteoarthritis 
involving the left medial and patellofemoral compartments.  
It was indicated that all the joints of the hips and knee 
revealed evidence of abnormal range that limited his gait.  

In March 2000, the veteran testified at a recent hearing at 
the RO that he had increased pain in the left knee and that 
he was unable to walk more than 3 or 4 blocks.  He indicated 
that the knee became stiff and weak after exertion.  He 
testified that if he bent down on the knee, he was unable to 
get back up without holding onto something.  He indicated 
that he used a case and knee braces.  He testified that he 
took medication for pain and inflammation of the knee. 

An August 2000 VA outpatient record shows that the veteran 
reported left knee pain and that the knee gave out at times.  
The examiner noted that a MRI showed patellofemoral 
degenerative changes and tear of the posterior horn of the 
medial meniscus.  On examination, range of motion of the left 
knee was from 0 to 95 degrees and pain free.  There was small 
effusion present and increased play with medial joint stress.  
The assessment was that of tear of the medial meniscus.  It 
was noted that there was evidence of instability on 
examination.  

An October 2000 VA outpatient record shows that the veteran 
reported left knee pain and that the knee gave out once a 
week.  The examination revealed knees with deformity from 
osteoarthritis and crepitus on flexion and extension.  The 
assessment included that of osteoarthritis.  




b.  Analysis

The Board has previously found the veteran's claim for 
increased compensation benefits for the service-connected 
left knee disability to be well grounded within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2000) and, 
accordingly, had undertaken all indicated development in 
connection with the duty to assist.  

As noted in the Introduction, Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
establishes a number of procedural requirements for VA in 
dealing with claims for benefits.  The Board has considered 
this new legislation with regard to the veteran's increased 
rating claim.  A review of the record shows that he has been 
provided with VA examinations with regard to his claim and 
that no further assistance in developing the facts pertinent 
to his claim is required.  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 1991 & Supp. 2000).  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2 (1999), where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2000).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), that any 
examination of musculoskeletal disability done for rating 
purposes must include consideration of all factors identified 
in 38 C.F.R. §§ 4.40, 4.45, and clinical findings must be 
expressed in terms of the degree of additional range-of-
motion loss due to any pain on use, incoordination, weakness, 
fatigability or pain during flare-ups.  

Ankylosis of the knee with favorable angle in full extension, 
or in slight flexion between 0 degrees and 10 degrees, 
warrants a 30 percent rating.  Ankylosis of the knee in 
flexion between 10 and 20 degrees warrants a 40 percent 
rating.  38 C.F.R. § 4.71a including Diagnostic Code 5256 
(2000).  

Impairment of the knee, with recurrent subluxation or lateral 
instability which is severe, is assigned a 30 percent rating.  
38 C.F.R. § 4.71a including Diagnostic Code 5257 (2000).  

Dislocated, semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint, warrants a 20 
percent rating.  38 C.F.R. § 4.71a including Diagnostic Code 
5258 (2000).  

Leg limitation, with flexion limited to 15 degrees, will be 
assigned a 30 percent rating.  Flexion limited to 30 degrees 
will be assigned a 20 percent rating.  Flexion limited to 45 
degrees will be assigned a 10 percent rating.  Flexion 
limited to 60 egress will be assigned a no percent rating.  
38 C.F.R. § 4.71a including Diagnostic Code 5260 (2000).  

Leg limitation, with extension limited to 45 degrees, will be 
assigned a 50 percent rating.  Leg limitation, with extension 
limited to 30 degrees, will be assigned a 40 percent rating.  
Leg limitation, with extension limited to 20 degrees, will be 
assigned a 30 percent rating.  Leg limitation, with extension 
limited to 15 degrees, will be assigned a 20 percent rating.  
38 C.F.R. § 4.71a including Diagnostic Code 5261 (2000).  

Full range of motion of the knee is measured from 0 degrees 
to 140 degrees in flexion and extension. 38 C.F.R. § 4.71, 
Plate II.  

The RO has rated the veteran's left knee disability at 20 
percent under the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 for impairment manifested by recurrent subluxation 
and lateral instability.  

However, the Board notes that, in July 1997, the Office of 
General Counsel of VA issued a Precedent Opinion which 
provided that a veteran who has arthritis and instability of 
the knee may be rated separately under Diagnostic Codes 5003 
and 5257. VAOPGCPREC 23-97 (Jul. 24, 1997).  Here, the 
medical evidence indicates that the veteran has arthritis of 
the left knee.  

Thus, a separate, compensable rating pursuant to Diagnostic 
Code 5003 may be warranted and assigned under the provisions 
of the rating criteria dealing with limitation of motion.  

38 C.F.R. § 4.71a, Diagnostic Code 5003, establishes, 
essentially, three methods of evaluating degenerative 
arthritis which is established by x-ray studies: (1) when 
there is a compensable degree of limitation of motion, (2) 
when there is a noncompensable degree of limitation of 
motion, and (3) when there is no limitation of motion.  
Generally, when documented by x-ray studies, arthritis is 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the joint involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.  

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 
provide that painful motion due to degenerative arthritis, 
which is established by x-ray study, is deemed to be 
limitation of motion and warrants the minimum rating for a 
joint, even if there is no compensable limitation of motion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991), 
Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).  

The Board finds, however, that the medical evidence of record 
supports the conclusion that the veteran's left knee 
disability is manifested by a demonstrated limitation of 
motion that more nearly approximates a level of functional 
loss that equates with extension limited to 15 degrees due to 
pain and, thus, warrants a separate 20 percent rating under 
Diagnostic Code 5261.  The medical evidence of record shows 
that the veteran has severe traumatic degenerative joint 
disease with a resulting limitation of extension of a 
significant degree.  The May 1999 VA examination report shows 
that actual extension was limited to 15 degrees.  The October 
1999 VA examination noted that the veteran had an abnormal 
range of motion that limited his gait.  

Because the record shows that the veteran has consistently 
complained of pain on use and periods of flare-ups due to 
pain, the Board is persuaded that a separate 20 percent 
rating under Diagnostic Code 5261 is warranted in this case.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown.  

The Board finds, however, that the preponderance of the 
evidence is against the assignment of a rating in excess of 
20 percent due to functional loss due to pain.  The August 
1998 VA examination report showed that actual flexion was 
performed to 95 degrees and pain free.  There is no medical 
evidence that left knee flexion is limited to 45 degrees by 
pain.  As such, a higher rating under Diagnostic Code 5260 
pertaining to limitation of flexion is not warranted.  There 
also is no evidence to suggest a level of functional loss 
that would equate with ankylosis of the left knee so as to 
support the assignment of a higher rating under Diagnostic 
Code 5256.  

Finally, the Board finds that the preponderance of the 
evidence is against an evaluation greater than 20 percent for 
disability affecting the left knee rated on the basis of any 
instability or recurrent subluxation pursuant to Diagnostic 
Code 5257.  The medical evidence does not establish that the 
veteran experiences severe recurrent subluxation or lateral 
instability related to the service-connected disability to 
support the assignment of a rating in excess of 20 percent 
under Diagnostic Code 5257.  



ORDER

An increased rating greater than 20 percent for the service-
connected left knee disability manifested by recurrent 
subluxation or lateral instability is denied.  

A separate rating of 20 percent for the service-connected 
left knee disability manifested by arthritis and functional 
loss due to pain is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  



REMAND

The Board finds that the veteran's claim of service 
connection for a left ear disorder, as secondary to the 
service-connected left knee disability, must be remanded in 
order to assure that the RO's duty to assist the veteran in 
the development of his claim has been met, as required by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

All indicated development should be undertaken in this 
regard, including an examination to determine whether there 
is current residual disability of the left ear secondary to a 
traumatic injury in a fall precipitated by the left knee 
disability.  

The Board notes that the veteran has indicated he received 
private treatment for the claimed ear injury shortly after 
the incident, but those records are not available.  He has 
submitted the statement of the private physician, who 
indicated that no records were retained.  The RO should give 
the veteran the opportunity to identify any additional 
medical records which support his claim.  

The record reveals that the veteran is in receipt of Social 
Security benefits.  In October 1999, the RO requested copies 
of the Social Security Administration decision and the medical 
records on which that determination was based.  However, no 
records have been obtained.  The RO should make another 
attempt to secure the records and associate them with the 
claims folder.  

The Board notes that the veteran also has requested a Board 
hearing.  He did not indicate, however, whether he wants that 
hearing in Washington or at the RO.  The RO should take the 
appropriate action to clarify the veteran's hearing request 
and provide the requested hearing.  

In light of the foregoing, the Board is REMANDING these 
matters as indicated to the RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for the claimed left ear 
disorder since service, which have not 
been previously identified.  After 
obtaining any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured. The RO should 
also afford the veteran an opportunity to 
provide additional argument and 
information to support his application 
for benefits.  This should include asking 
him to provide competent evidence showing 
that the claimed left ear disorder was 
secondary to a fall caused by his 
service-connected left knee disorder.  
The veteran should be afforded a 
reasonable amount of time to obtain and 
submit such evidence to the RO.

2.  The RO then should take appropriate 
action in order to clarify whether the 
veteran should be scheduled for a 
personal hearing before a Member of the 
Board of Veterans' Appeals at the local 
office or in Washington, D.C.  

3.  The RO should also undertake to 
obtain from the Social Security 
Administration copies of any 
determination which awarded benefits to 
the veteran and the medical records used 
as a basis to award those benefits.  

4.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and the likely etiology of the 
claimed left ear disorder.  All indicated 
tests must be conducted.  The claims 
folder must be made available to and 
reviewed by the examiner prior to the 
requested study.  Based on his/her review 
of the case, the examiner should provide 
an opinion, with adequate rationale, as 
to whether the veteran is suffering from 
current disability of the left ear, 
including hearing loss, tinnitus or 
traumatic neuritis that was caused or 
aggravated by an injury suffered in a 
fall due to the service-connected left 
knee disability.  A complete rationale 
for the any opinion expressed must be 
provided.  The examination report should 
be associated with the claims folder.  

5.  After completion of the above 
requested development, the RO should 
again review the veteran's claim.  Any 
additional development deemed necessary 
by the RO in light of the new legislation 
noted above should be undertaken.  Due 
consideration should be given to all 
pertinent laws and regulations.  If any 
benefit sought on appeal is not granted, 
the veteran should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations, to include the new 
legislation noted above, and be afforded 
a reasonable opportunity to reply 
thereto.  

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if indicated.  

No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 



